Situation in Pakistan (debate)
The next item is the Council and Commission statements on the situation in Pakistan.
President-in-Office of the Council. (PT) Mr President, honourable Members, I welcome the opportunity to speak here about Pakistan, undoubtedly a very important country which, as it happens, does not always receive the attention it deserves. I know that some of the honourable Members consider relations with Pakistan to be of particular interest, so I am delighted to be able to set out the Council's position on the country and hear your opinions.
The situation in Pakistan is developing rapidly in the run up to the elections and we hope that cooperation with the European Parliament will remain good over the coming months. The EU a long history of relations with Pakistan, dating back to 1976 when our first cooperation agreement was set up.
Unfortunately, for a number of reasons lasting recent years, relations have not been as close as either side would have liked. It was for this reason that in 2005 the EU embarked upon a review of its policy towards Pakistan, since the Council recognised that certain issues in the country were posing challenges. It was also firmly agreed that the only effective policy would be resolutely to maintain regular contact with the Pakistani government. From this decision came the joint EU-Pakistan declaration, adopted in Berlin on 8 February. Thus, our political dialogue was formalised and the way was open to implement the 2004 cooperation agreement, also known as a third generation agreement, in full.
As a result, relations between the EU and Pakistan have been operating on a new footing since the beginning of this year. It is our hope that this will contribute towards better understanding between the two sides. This is a step forward in a long-term process to establish cooperation that we hope will be fruitful. It is also an acknowledgment of the importance that the EU ascribes to Pakistan as a partner country.
At the same time, although we have defined our long-term direction, there are some matters that must be dealt with in the short term. We know that Parliament has certain concerns regarding recent events and we share some of these. All our attention over the last week has been focused on the fighting around the Red Mosque in Islamabad. I do not want to get into a discussion as to what gave rise to the current situation. Rather, I would like to commend the government on its decision to face up to those who preach intolerance. Naturally, we would all have liked to see a peaceful outcome to the impasse but the fact that the government took a stance against radical extremism is important. A distinction must be made between those who preach violence and those who demonstrate peacefully.
The Council was extremely concerned about the violence that broke out in Karachi in May. It is essential that everything possible is done to prevent the same thing from happening again. The Council is monitoring the situation in Pakistan closely through its permanent contacts with EU embassies in Islamabad. We hope that all sides will show restraint and, in particular, that the force of law and order will act proportionately and use as little force as possible when dealing with civilians.
The Council is also following the case of Supreme Court Chief Justice Iftikhar Chaudhry very closely. It is important that the legal proceedings against Mr Chaudhry are handled fairly with no undue interference. The media must also be free to carry out its mission of informing without suffering intimidation. In general, it is the EU's desire to see Pakistan continue along its path towards informed moderation, respecting international norms where democratic principles and the rule of law are concerned. This is the understanding upon which our relations are based. As Article 1 of the 2004 cooperation agreement states, respect for human rights and democratic principles constitutes an essential element of the agreement. We intend to work on this basis.
The general election means that Pakistan is faced with a choice in 2007. The EU fully supports all steps taken towards a sustainable democracy in Pakistan, the strengthening of its democratic institutions and good government of the country. The EU considers it important, therefore, that Pakistan's next elections be free and fair. We consider it equally important that the next President of Pakistan be elected in accordance with the law. The salient point is that the government must be given strength arising from democratic legitimacy. This will be needed if it is to rise to Pakistan's many challenges.
Member of the Commission. Mr President, we have all witnessed, as the Council President has just mentioned, the events around the Red Mosque in Islamabad and the latest reports say that most of the compound has now been cleared and that the operation has entered its final stage. I sincerely hope that no more lives will be lost. It has come as a shock to me to see these scenes take place in the very heart of the Pakistani capital with hundreds of men and women involved. It is very regrettable that those who continue to resist did not, as Mr Lobo Antunes said, accept the peaceful solution.
I very much appreciate the patience shown by the government in trying to reach a negotiated solution in order to avoid bloodshed, especially as children have been forced to stay behind in the mosque against their own will and that of their parents. What this episode has clearly demonstrated to the people of Pakistan and to the wider world is what dangers religious fundamentalism and intolerance can pose for us and for what is essentially a moderate and peaceful society.
Over the last couple of months the students and clerics of the Red Mosque have in effect tried to take the law into their own hands. I firmly believe this is not the direction in which the people of Pakistan would like their country to move. The government is right to address this phenomenon in a decisive manner. Other events, including several recent bombings in North-West Frontier Province and last Friday's alleged attack against President Musharraf's plane, clearly show that Pakistan needs to remain vigilant and determined to ensure that terrorism and extremism will not succeed.
EU policy is to stay constructively engaged with Pakistan. Key objectives of our engagement are to promote regional and internal stability, to encourage democratisation and to support Pakistan in consolidating its position as a moderate Muslim state. I am pleased to inform Parliament that, on 24 May, we held the first Joint Commission under the third generation Cooperation Agreement in Islamabad. The meeting was a useful opportunity to open new ways for cooperation with Pakistan, for instance, by setting up a sub-group on governance and human rights as a forum for a more intense dialogue in this area.
We have also significantly increased the volume of our cooperation with Pakistan to EUR 200 million over the next four years, notably in the areas of rural development and education. In so doing, our aim is to contribute towards a more prosperous and stable Pakistan.
Pakistan's political environment is currently characterised by uncertainty. The country is rife with speculation on possible electoral scenarios. One such scenario is based on President Musharraf's announced plan to get himself re-elected by the sitting assemblies in advance of the parliamentary elections. Another is a possible arrangement between the President and the opposition parties which could result in early parliamentary elections and Musharraf's possible re-election by the new assemblies.
As Pakistan approaches crucial parliamentary elections later this year, I believe it is necessary to continue to place emphasis on the importance of strengthening democratic institutions and building a more inclusive political process. As you are aware, Pakistan is a priority country for a possible EU Election Observation Mission. I will carefully assess the findings of the exploratory mission sent last month and will then take a decision on whether to deploy a mission in due course.
I think there are serious concerns about the way the electoral rolls have been prepared. Several million voters appear to be missing from the list and serious action should be taken urgently to rectify this.
In conclusion, we need to assess carefully whether it would be advisable to deploy an Election Observation Mission in a context in which there are some serious concerns, which I highlighted, about the conditions for democratic elections, and we need to keep developments under review in the coming weeks and months.
on behalf of the PPE-DE Group. - Mr President, I have been a critic of Pakistan's government for some time. From the toleration of nuclear proliferation by A. Q. Kahn, to the appalling treatment of religious minorities. I have also been sceptical at times as to the real determination of President Musharraf, ostensibly our ally in the war on terrorism, to really stamp out radical Islamist Jahadis and stop youngsters, including EU citizens, being educated in the hardline Deobandi madrassas.
We now witness the bloody storming of the Red Mosque, where armed Islamists were holed up with women and children. Musharraf stated the militants were linked to al-Qa'ida. So why was this matter allowed to fester since January as the security forces ignored the illegal occupation of land, the stockpiling of weapons and the abduction of women into the mosque complex? Was this in order to engineer a bloody showdown? Or to demonstrate the risk posed by extremists and prove the President's anti-terrorist stance to the West, which has been more critical recently, with claims now that the all-powerful Pakistani Military Interservices Intelligence Agency has been secretly helping Taliban forces regroup in the border areas with Afghanistan?
It is also alleged that Abdul Aziz, the cleric leading the Red Mosque militants, had family links to the ISI. For sure this crisis is a welcome distraction for President Musharraf, under pressure now for dismissing his Chief Justice, attempting to justify five more years in power and keen, of course, to retain the pervasive influence of the Pakistani army.
The EU should rightly fear instability in an Islamic state with nuclear weapons, and I now call on President Musharraf to allow two former civilian secular Prime Ministers to return from exile and campaign in democratic elections against dangerous extremists and help build a tolerant and democratic country that can survive President Musharraf.
on behalf of the Group PSE. - This is an important and timely debate. It is interesting that there will be three UK speakers, but that reflects the communities we represent. We know that across Europe many people are concerned about the situation in Pakistan and the uncertainty that surrounds President Musharraf at the moment - his future - and we recognise that is linked very much to the future of his country.
I do not intend to be as critical as Dr Tannock, but the motion for a resolution we have put down is expressed in a spirit of concern, because many of us have visited the country - we have met the President both here and in Pakistan - and we wish Pakistan well. We recognise the very real challenges that Pakistan faces, not least in the very hard task of facing terrorism on its own territory. We respect the international role they have played in the fight against global terrorism. We give them credit for what they have done already and we pledge support for future efforts.
However, the fight against terrorism cannot be used as a smokescreen to cover malpractice or wrongdoing. The Commissioner spoke about the serious incident at the Red Mosque, as indeed did Dr Tannock, who also referred to the suspension of Chief Justice Chaudhry and what followed on from that.
I want to pick up on the elections, which the Commissioner and Mr Lobo Antunes both spoke about. The Council representative said that we support steps to sustainable democracy - and of course we do. I recognise and welcome the Commissioner's commitment to a subgroup on governance and human rights for Pakistan.
I want today to urge President Musharraf to ensure that these forthcoming elections not only take place but that they do so in an environment that will be conducive to ensuring that a clean bill of health can be given to them by any international observer mission, whether it is one sent by the European Union or anyone else. This is vital for the credibility of any president of Pakistan, or any government or, indeed, any government anywhere.
Specifically, I hope that the preparations for those elections ensure that they are conducted properly, and that includes allowing more women to stand for election. As the Commissioner said, the electoral roll must not just be above scrutiny, it must be so that people do not feel that they have been left out.
We need a free and open press in an election, where journalists feel safe to say and write what they want. I hope that in the interim period, whilst the election is taking place, the interim government will be genuinely neutral.
Pakistan is a large country with a proud people and a far too troubled history. I am sure I speak for all in this Parliament when I say that the European Parliament stands ready to do all it can to support Pakistan in difficult times to allow it to grow and support it as fully functioning and peaceful democracy.
on behalf of the ALDE Group. - The unfolding and tragic events at the Red Mosque in Islamabad show that Pakistan faces a clear and present threat from extremist ideology. They are a danger to the majority of moderate Pakistani people and to NATO forces stationed in Afghanistan. The knock-on effect that these events have had in Peshawar, Balochistan, Waziristan and Bajor illustrates the footholds that the extremists now have across many parts of the country.
Yet the popular condemnation by the majority of Pakistanis of the violence of the militants shows that extremism remains a fringe minority activity in Pakistan. It is this majority moderate core that the Government must embrace if it is to develop a broad-based political consensus.
The EU's relationship with Pakistan is based on a commitment to democracy, peace and stability, trade and development and respect for human rights. This year, the Council and Commission have taken significant steps towards strengthening that relationship and we must continue to exert our influence as a key donor in the region to improve the lives of the Pakistani people.
The EU must continue to support health and education projects in Pakistan so that the poorest people will have a genuine alternative to the madrassas. We must insist that the Government respect the independence of the judiciary, the rule of law and the human rights of the Pakistani people as the country moves forward to democratic elections. We must condemn all attempts to stamp out free speech and media freedom and we must stand in solidarity with the entire legal profession of Pakistan when we deplore the suspension of Chief Justice Chaudhry.
Ultimately, the European Union must send a clear message to the President that the transition to civilian rule through free and fair elections is ...
(The President cut the speaker off)
I have received six motions for resolutions
submitted in accordance with Article 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 12 July 2007.
Written statement (Rule 142)
in writing. - I am deeply concerned that Pakistan's fragile democracy is in peril. The dismissal of the Chief Justice of Pakistan and resulting media clampdown does not bode well for having free and fair elections. There are many reports of official and unofficial acts of intimidation against members of the legal community and abuse of the Anti-Terrorist Act to persecute political opponents.
I have been informed by Pakistanis that moderate political parties, journalists and civil society are being marginalised, whilst the extremist groups are being empowered to have a greater influence over its society.
I very much regret that recent unrest has seen the loss of civilian lives and would urge President Musharraf to ensure that the Pakistani authorities fully respect human rights. Furthermore, I would request the President to abide by the assurances that he gave to the EP Delegation during the December 2006 visit to Pakistan, about the transition to civilian rule and to agreement on building up democratic institutions and most importantly the assurances he gave us on media freedom. I would like to call on the Council and the Commission to make a strong representation to Pakistan on restoration of democracy and respect of human rights.